SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1360
CAF 13-01321
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF LISA A. BRETSCHER,
PETITIONER-RESPONDENT,

                      V                                            ORDER

DARREN A. BRETSCHER, RESPONDENT-APPELLANT.


MARY R. HUMPHREY, NEW HARTFORD, FOR RESPONDENT-APPELLANT.

SAUNDERS KAHLER, L.L.P., UTICA (JAMES S. RIZZO OF COUNSEL), FOR
PETITIONER-RESPONDENT.

PAUL M. DEEP, ATTORNEY FOR THE CHILDREN, UTICA.


     Appeal from an order of the Family Court, Oneida County (Frank
Steele Cook, J.H.O.), entered March 27, 2013 in a proceeding pursuant
to Family Court Act article 8. The order denied the motion of
respondent to modify an order of protection.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Romeo M. [Nicole R.], 94 AD3d 1464, 1465,
lv denied 19 NY3d 810).




Entered:    January 2, 2015                       Frances E. Cafarell
                                                  Clerk of the Court